Exhibit 12 Twelve months Twelve months Twelve months Twelve months Twelve months Ended Ended Ended Ended Ended December 31, December 31, December 31, December 31, December 31, 2008 2007 2006 2005 2004 Earnings: (1) Net income (2) $ 111,136 $ 106,506 $ 91,377 $ 95,128 $ 83,146 Income taxes 67,560 66,741 47,691 57,500 53,035 Equity in (income) losses of equity investees, net of distributions - (128 ) Fixed Charges (See below) (3) 80,611 81,145 78,345 71,007 68,363 Less:Preferred stock dividend - - - 4 13 Total adjusted earnings $ 259,307 $ 254,392 $ 217,413 $ 223,631 $ 204,403 Fixed charges: (3) Total interest expense $ 79,877 $ 80,576 $ 77,538 $ 69,942 $ 67,408 Interest component of rents 734 569 807 1,061 942 Preferred stock dividend - - - 4 13 Total fixed charges $ 80,611 $ 81,145 $ 78,345 $ 71,007 $ 68,363 Ratio of earnings to fixed charges 3.2 3.1 2.8 3.1 3.0 1.
